Citation Nr: 1629430	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  13-28 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 5, 2013.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to March 1946 and from February 1951 to April 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2011 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Oakland, California, and Lincoln, Nebraska. 

In a November 2015 decision, the Board denied the Veteran's claim for a rating in excess of 30 percent prior to August 5, 2013.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court granted the parties' Joint Motion for Remand (JMR), vacated the Board's rating decision with respect to this issue only, and remanded the issue pursuant to 38 U.S.C.A. § 7252(a) for readjudication consistent with the JMR.  Thus, the Veteran's claim for an increased PTSD rating prior to August 5, 2013, is now again before the Board for appellate consideration.

The Veteran filed a claim for entitlement to a TDIU in January 2012.  In November 2015, the Board remanded the TDIU issue.  For the reasons discussed below, the Board finds that the RO is in substantial compliance with the directives set forth in the November 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU prior to August 5, 2013, on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to August 5, 2013, the Veteran's PTSD was manifested by symptoms productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From August 5, 2013, to January 31, 2014, the Veteran met the schedular numeric criteria for an award of TDIU and, when resolving all reasonable doubt in the Veteran's favor, the evidence of record demonstrates that the Veteran is precluded from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for PTSD in excess of 30 percent prior to August 5, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to a TDIU have been met from August 5, 2013, to January 31, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Here, a VA letter issued in October 2010 satisfied the duty to notify provisions with respect to the Veteran's claim for a higher rating for service-connected PTSD, and a letter issued in January 2012 satisfied the duty to notify provisions as to the TDIU claim.

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's VA medical center (VAMC) treatment records and private medical records and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the Board finds that VA has complied with its duty to assist in this regard.  Id.  The record also reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  However, his SSA records have been determined to be unavailable.  Specifically, a February 2013 response from SSA stated that the Veteran's medical records were destroyed.  The Veteran was notified of the unavailability of these records in a letter sent in January 2014, and he has not responded with any additional information.  Therefore, the Board may proceed with adjudication.  

The Veteran was provided VA examinations in December 2010 and March 2012 with regard to his PTSD, and in March 2016 with regard to his employability.  Reports of these examinations have been obtained.  When VA provides a medical examination or obtains a medical opinion, it must ensure that the examination or opinion is adequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners either reviewed the claims file or took a detailed history from the Veteran which was consistent with the evidence of record; performed examinations of the Veteran and conducted appropriate diagnostic testing; considered the Veteran's reported symptomatology; and, where applicable, provided the medical information necessary to address the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the examinations are adequate.   

As noted in the Introduction, the Veteran's TDIU claim was previously remanded by the Board in November 2015.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the November 2015 Board remand directed the RO to issue an SSOC that considered pertinent evidence submitted by the Veteran since September 2013.  Pursuant to the remand, the RO issued an SSOC in May 2016 that addressed this evidence.  Accordingly, the Board finds that VA at least substantially complied with the November 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Legal Criteria - Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's PTSD is rated under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  The general rating formula for mental disorders reads, in pertinent part: 

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The general rating formula for mental disorders is meant to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating, and a Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan, 16 Vet. App. at 436.  Accordingly, consideration is given to all symptoms of the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (5th ed. 2015) (DSM-5).  38 C.F.R. § 4.125 (2015).


Global Assessment of Functioning 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  According to the pertinent sections of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (4th ed. 1994) (DSM-IV), a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social or occupational functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social or occupational functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social or occupational functioning.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned.  The percentage rating is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Board notes that the DSM-IV was recently updated with a 5th Edition (DSM-5), and VA issued an interim final rule amending certain provisions of the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  The amendments, however, only apply to applications that have been received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and are not meant to apply to appeals already certified to the Board or pending before the Board.  Id.  This case has been pending since 2013, and was certified to the Board in April 2015.  While the provisions of DSM-5 are for application, DSM-IV is for reference as to the GAF scores provided in this case.

Facts

The Veteran was granted service connection for PTSD in a March 2009 rating decision, and the RO assigned an initial disability rating of 30 percent effective from January 8, 2008.  On May 24, 2010, the Veteran filed a claim for an increased disability rating for his service-connected PTSD.  As the Veteran's claim was received by VA in May 2010, the rating period on appeal is from May 24, 2009, one year prior to the date of receipt of the increased rating claim, to August 5, 2013.  38 C.F.R. § 3.400(o)(2) (2015).  

The Veteran was afforded a VA PTSD examination in December 2010.  The Veteran appeared for the examination clean, neatly groomed, and appropriately dressed.  He reported having good relationships with friends, his church, and his family.  However, he stated that he frequently became irritable and was frequently short with his wife.  He also reported irritability towards his grandchildren.  In addition, the Veteran had sleeping difficulty and nightmares.  Specifically, he reported sleeping six hours per night on average, having difficulty waking every month or two, and experiencing waking secondary to nightmares once every two to three months.  The Veteran and his wife maintained separate bedrooms, as he talked, screamed, and kicked in his sleep.  The Veteran reported having panic attacks once every few months, with his last panic attack occurring several months prior to the examination.  His panic attacks tended to develop abruptly and reach a peak within ten minutes, with symptoms including accelerated heart rate, sensations of shortness of breath or smothering, fear of losing control, and nervousness.  The Veteran reported that he had very occasional visual hallucinations upon waking, but this had not happened for six to eight months and the events were not described as distressing.  He denied having homicidal or suicidal thoughts, episodes of violence, or problems with daily living.  He also denied having PTSD symptoms during the past year or undergoing current treatment for a mental disorder.  

The Veteran was provided a GAF score of 65 and assessed as having chronic, mild PTSD symptoms, in particular hypervigilance, combat-related nightmares, and increased irritability leading to familial conflict.  The examiner concluded the Veteran had PTSD signs and symptoms that were transient or mild and that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

A March 2011 VA treatment note reflects a negative screen for PTSD.  He denied having nightmares about his trauma or thinking about it when he did not want to; he denied trying hard not to think about the trauma or going out of his way to avoid situations that reminded him of it; he denied being constantly on guard, watchful, or easily startled; and he denied feeling numb or detached from others, activities, or his surroundings.

In a November 2011 statement, a private psychiatrist listed the Veteran's PTSD symptoms as increased startle response, nightmares, irritability, intrusive thoughts about combat, avoidance of thoughts and feelings related to combat experience, hypervigilance, concentration problems, and memory problems.  The psychiatrist also noted that the Veteran had feelings of guilt and emotional detachment from others.  

The Veteran submitted lay statements from his wife and son dated in February 2012.  His wife reported that the Veteran's condition had deteriorated:  he was increasingly dependent, no longer patient, and "more irrational than ever."  According to the Veteran's son, the Veteran was unable to remember names of family members during family reunions and had a difficult time relating to the feelings of others.  The Veteran also displayed social impairment and detachment.  As examples of these symptoms, the Veteran's son cited his father's re-telling of war stories at unsuitable times and failure to provide comfort to his family during the trial of his grandson's murderer.  The Veteran, in a November 2011 letter, stated that he was in a state of numbness and could show no emotion during the trial.  He further stated that he could "not even cry over the loss" of his grandson.

The Veteran was afforded another VA PTSD examination in March 2012.  The Veteran endorsed symptoms of anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), and difficulty adapting to stressful circumstances, including work or a work-like setting.  He was provided a GAF score of 53.  The examiner concluded that the Veteran had occupational and social impairment with reduced reliability and productivity (which was noted by checking a box), but that his PTSD was not sufficiently severe, on its own, to prevent gainful employment.

A VAMC treatment note from the Veteran's primary care physician in May 2012 states that his PTSD symptoms were stable.  He also had a negative screening for depression.  

A June 2013 VA treatment record noted that the Veteran had a negative screening for depression.  The Veteran denied feeling down, depressed, or hopeless, and denied having little interest or pleasure in doing things.  

Analysis

Upon consideration of the record in this case, the Board finds that the evidence does not support the Veteran's assertion that he is entitled to an evaluation in excess of 30 percent prior to August 5, 2013.  Specifically, the evidence does not reflect that the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity, as required for a 50 percent rating. 

During the period from May 24, 2009, to August 5, 2013, the Veteran's PTSD symptomatology was characterized by irritability, recurring sleep difficulties, some nightmares, hypervigilance, increased startle response, mild memory loss, and emotional detachment.  Nevertheless, the evidence demonstrates that the Veteran was able to generally function satisfactorily, with routine behavior, self-care, and conversation normal.  His overall symptomatology more nearly approximates the criteria for a 30 percent disability rating, i.e., occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The evidence does not demonstrate that the Veteran's PTSD manifestations meet the criteria contemplated for a 50 percent evaluation under the provisions of Diagnostic Code 9411.  For example, there is no evidence that the Veteran had a flattened affect.  Rather, on VA examination in December 2010, his affect was described as normal, and on examination in March 2012, the examiner did not find the Veteran to have flattened affect.  Additionally, the Veteran did not demonstrate circumstantial, circumlocutory, or stereotyped speech at any time during the period on appeal.  In December 2010, his speech was characterized as unremarkable, and in March 2012, circumstantial, circumlocutory, or stereotyped speech was not observed on examination.  There is no evidence that the Veteran had difficulty with complex commands, judgment, or abstract thinking.  The Veteran's son stated that his father was unable to remember names of family members during family reunions, and at the March 2012 VA examination, the Veteran endorsed mild memory loss, such as forgetting names, directions, or recent events.  However, there is no indication that the Veteran had impairment of short- and long-term memory; rather, his memory loss and forgetfulness is consistent with the criteria for a 30 percent rating, which contemplates mild memory loss such as forgetting names, directions, or recent events.  

In addition, there is no evidence that the Veteran suffered from a disturbance of motivation and mood.  On VA examination in December 2010, his mood was described as "good," and at the March 2012 examination, he did not demonstrate symptoms of depressed mood or disturbance of motivation and mood.  The Veteran had negative PTSD screenings in March 2011 and June 2013.  Moreover, the Veteran's reported leisure activities of reading, making wooden toys, and participating in his church, are also indicative of normal motivation and mood.  

While panic attacks are considered in the rating criteria for evaluations in excess of 30 percent, the Board finds that Veteran's panic attacks as noted during this period are not of such severity or frequency as to more nearly approximate a higher rating.  Specifically, during his December 2010 examination, the Veteran reported having panic attacks once every few months.  The criteria for the next higher rating of 50 percent contemplate panic attacks that occur more than once per week.  Thus, the frequency of the Veteran's panic attacks more nearly approximates the criteria for a 30 percent rating, which contemplate panic attacks that occur weekly or less often.     

The Board recognizes that the Veteran has demonstrated difficulties in the realm of interpersonal relationships.  Specifically, he was irritable around others, notably his wife and grandchildren, and he could be emotionally detached and awkward in social situations.  However, during the period on appeal, the Veteran reported having good relationships with friends and his family.  He was active in his church, through which he had a "good number of current friendships."  He was also able to maintain his marriage for over sixty years, until the death of his wife in 2014.  Thus, although the evidence shows that the Veteran had some difficulties socially and within relationships, these difficulties did not prevent him from actually establishing and maintaining relationships.  This level of impairment is contemplated in the 30 percent disability rating; however, it is not productive of occupational and social impairment with reduced reliability and productivity, as required for the next higher rating.

Based on the foregoing, the Board finds that prior to August 5, 2013, the overall symptomatology associated with the Veteran's PTSD more closely approximated the schedular criteria required for a 30 percent disability rating.  In this regard, the Board finds that, for the period on appeal, such disability is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of sleep disturbances, nightmares, panic attacks every few months, irritability, emotional detachment, hypervigilance, intrusive thoughts, and mild memory problems, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

The Board has considered the Veteran's GAF scores during this period.  In particular, the Veteran was assigned a GAF score of 53 in March 2012, which reflects moderate symptoms.  However, the March 2012 VA examiner did not explain the basis for this score, and neither the findings reflected in the report of examination nor contemporaneous evidence of record are indicative of moderate PTSD symptomatology.  Thus, the March 2012 GAF score is of limited probative value.  The Board also observes that in December 2010, the Veteran had a much higher GAF score of 65, which reflects mild symptoms.  

In addition, the Board has considered the March 2012 VA examiner's finding that the Veteran had occupational and social impairment with reduced reliability and productivity, which is the level of impairment contemplated by the criteria for a 50 percent disability rating.  However, the examiner did not explain the rationale for this conclusion and the report of examination is absent supporting data for this conclusion.  Without a thorough rationale, the Board finds that the March 2012 VA examiner's opinion is of minimal probative value.  See Hernandez-Torens v. West, 11 Vet. App. 379, 382 (1998) (stating that the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).  Indeed, most of the probative value of a medical opinion is derived from its underlying reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (the probative value of a medical opinion comes from factually accurate, fully articulated, and sound reasoning for the conclusion, not just mere review of the claims file).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board concludes that the opinion of the March 2012 examiner does not support a higher disability rating of 50 percent.  

Finally, the Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, the record does not reflect any further increase for the period on appeal, thus the Board concludes that staged ratings are not warranted.  

Based on the foregoing, the preponderance of the probative evidence demonstrates that the frequency, severity, and duration of the Veteran's PTSD symptomatology more nearly approximates the schedular criteria for a 30 percent rating for the period from May 24, 2009, to August 5, 2013.  As the criteria for the next higher, 50 percent rating are not met, it logically follows that the criteria for higher ratings of 70 or 100 percent are likewise not met.  

Extraschedular Evaluation

The Board has also considered whether referral for an extraschedular rating for PTSD is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, the level of severity and symptomatology of the claimant's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  Prior to August 5, 2013, the Veteran's disability is manifested by impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Therefore, referral for consideration of an extraschedular rating is not warranted. 

TDIU

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

However, where the percentage requirements are not met, entitlement to a TDIU may be considered on an extraschedular basis when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation Service, for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The Board does not have the authority to assign an extraschedular TDIU in the first instance; where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board may only refer the claim to the Director, Compensation Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In a claim for a TDIU, applicable regulations place responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran filed a VA Form 21-8940 for TDIU on January 12, 2012, asserting that his service-connected disabilities of PTSD, bilateral hearing loss, and tinnitus, rendered him unemployable.  The period on appeal is thus from January 12, 2011, one year prior to the date of the Veteran's claim for a TDIU.  See Hurd v. West, 13 Vet. App. 449 (2000) (holding that the effective date rules for increased compensation apply to a TDIU claim); 38 C.F.R. § 3.400(o)(2).  

The record reflects that the Veteran worked as a plumber and pipe fitter and was affiliated with a union.  The Veteran reported that he last worked full-time in October 1985, and became too disabled to work in May 1992.  Specifically, he stated that his hearing loss and tinnitus made it difficult to communicate with others in a busy workplace, while his PTSD symptoms of agitation, nervousness, and increased startle made it difficult for him to work with others in a structured employment environment.  

The Veteran submitted a letter from T. G., a field representative of the union.  T. G. stated that the Veteran is a member of union and that he retired due to his inability to physically perform the work required in the plumbing industry.  However, T. G. opined that given the Veteran's PTSD and bilateral hearing loss disabilities, "there is absolutely no possible way [the Veteran] could be employed in the plumbing and pipefitting industry or at all for that matter."  According to the Veteran's son, who submitted a lay statement in February 2012, the Veteran was unemployable in the plumbing industry due to his service-connected disabilities.  

In March 2012, the Veteran had a VA audiology examination.  The examiner opined that neither the Veteran's hearing loss nor tinnitus was severe enough to interfere with his ability to find gainful employment.  Specifically, the Veteran reported that his tinnitus was intermittent and most distracting at night.  Thus, the examiner concluded that the tinnitus would not prevent the Veteran from functioning well in many employment environments.  In addition, the Veteran had good speech understanding ability, bilaterally.  As the Veteran worked alone in plumbing and pipe fitting, the examiner believed that the Veteran's hearing loss would not prevent him from being able to work.  In addition, on examination for PTSD in March 2012, the VA examiner opined that the Veteran's PTSD was not sufficiently severe in itself to render the Veteran unemployable.  

The August 2013 VA examiner stated that the Veteran's PTSD symptoms did not appear to interfere with his ability to maintain employment, as his current unemployment was due to age and retirement, not mental health symptoms.  

At a VA audiology examination in March 2016, the Veteran reported that it was "just plain hard to hear" and that his hearing aids provided volume, but no clarity.  As to tinnitus, the Veteran reported that the condition was frustrating, and thus impacted his daily life.  The examiner concluded that the Veteran's hearing loss and tinnitus alone did not prevent him from being employable.  However, the Veteran was unable to communicate effectively due to his hearing loss, which would cause difficulties with workplace communications.  

In March 2016, the RO obtained a medical examination and opinion with regard to the Veteran's employability.  Upon reviewing the Veteran's claims file, including all available medical records, and conducting a clinical interview of the Veteran, the examiner concluded that it is as likely as not that the Veteran's service-connected disabilities other than asbestosis (for which the Veteran had a total disability rating), either singly or taken together, render him unable to secure or follow a substantially gainful occupation consistent with his education and his occupational experience.  The examiner also opined that he believed the Veteran's unemployability began around 1990, resulting in total occupational and social impairment since that time.  

For the period from January 12, 2011, to August 5, 2013, the Veteran's combined rating for service-connected disabilities did not meet the schedular criteria for a TDIU.  This rating period is addressed in the Remand section below. 

From August 5, 2013, to January 31, 2014, the Veteran has a combined disability rating of 80 percent based on his service-connected disabilities of PTSD rated at 70 percent, bilateral hearing loss rated at 20 percent, and tinnitus rated at 10 percent.  As the Veteran meets the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) during this period, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board finds that the most probative evidence of record in regard to this question is the March 2016 medical opinion.  The VA examiner, upon review of all relevant evidence of record, concluded that the Veteran is as likely as not unable to secure and follow a substantially gainful occupation due to his service-connected disabilities other than asbestosis.  This opinion also properly addressed the combined effect of the Veteran's service-connected PTSD, bilateral hearing loss, and tinnitus.  In addition, lay statements from the Veteran, his son, and T. G., attest to the impact of the Veteran's disabilities on his employability.  As the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, other than asbestosis, render him unemployable, entitlement to a TDIU rating must be granted for this period.  

In an August 2014 rating decision, the RO granted entitlement to service connection for asbestosis and assigned a 100 percent rating, effective from January 31, 2014.  In addition, the rating decision granted entitlement to special monthly compensation (SMC) based on housebound criteria under 38 U.S.C.A. § 1114(s), effective from January 31, 2014. 

Regarding the Veteran's claim for a TDIU from January 31, 2014, the Board has considered the Court's decision in Bradley v. Peake, 22 Vet. App. 280 (2008), holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C.A. § 1114(s) by having an "additional" disability rated at 60 percent or more (the "housebound" rate).  See 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2013); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) (discussing VA's "well-established" duty to maximize a claimant's benefits).

In this case, however, the Veteran has already been awarded SMC under 38 U.S.C.A. § 1114(s), effective from January 31, 2014.  Consequently, any potential question concerning the Bradley exception has already been resolved from that date.


ORDER

Entitlement to a disability rating for PTSD in excess of 30 percent for the period from May 24, 2009, to August 5, 2013, is denied.  

A TDIU is granted, for the period from August 5, 2013, to January 31, 2014, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

For the period from January 12, 2011, one year prior to the date of the claim, to August 5, 2013, the Veteran had a combined disability rating of 50 percent based on PTSD rated at 30 percent disabling, bilateral hearing loss rated at 20 percent disabling, and tinnitus, rated at 10 percent disabling.  Accordingly, the Veteran does not meet the schedular criteria for a TDIU for this period.  Nevertheless, the Board must consider whether the Veteran is entitled to a TDIU on an extraschedular basis.  As discussed above, the Veteran submitted lay statements from his son and from T. G. attesting to his unemployability due to service-connected disabilities.  In addition, the March 2016 VA examiner believes that the Veteran's unemployability began around 1990.  However, the Board does not have the authority to assign an extraschedular TDIU in the first instance; where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board may only refer the claim to the Director, Compensation Service, for extraschedular consideration.  Bowling, 15 Vet. App. at 1. 

Thus, based upon the evidence cited above, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis.  Therefore, remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim, for the period from January 12, 2011, to August 5, 2013, to the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis is warranted. 

Include a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).

2.  Then, readjudicate the issues remaining on appeal. If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


